Citation Nr: 1529208	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  07-19 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 5, 2010.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to August 5, 2010.  

(The issue of entitlement to basic eligibility for Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code, is the subject of a separate decision by the Board of Veterans' Appeals).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted service connection for PTSD, and assigned an initial 10 percent disability rating, effective June 21, 2005.  In a June 2009 rating decision, the Veteran was awarded an increased 30 percent rating, effective September 10, 2008.  In a July 2012 rating decision, the Veteran was awarded an increased 70 percent rating, effective August 5, 2010.  In an April 2013 decision, the Board granted a 30 percent rating prior to September 10, 2008.  

The Veteran appealed the Board's April 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2014 Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's decision to the extent it denied the Veteran's increased rating claim for PTSD to the extent it denied a rating in excess of 30 percent prior to August 5, 2010, and remanded the matter to the Board for further action.  

In the July 2014 Joint Motion, it was explicitly noted that the Veteran was abandoning his claim for a rating in excess of 70 percent after August 5, 2010.  Hence, such is not before the Board and will not be addressed herein.  In addition, the July 2014 Joint Motion noted that the Board's April 2013 decision failed to address whether a temporary total rating pursuant to 38 C.F.R. § 4.29 for the Veteran's PTSD had been reasonably raised.  In a November 2014 rating decision, the Veteran was granted a temporary total rating for his PTSD from August 5, 2009 through February 1, 2010.  Hence, the Board finds that such matter has been addressed, and will also not be addressed herein.  

The Board's April 2013 decision referred the matter of entitlement to an increased rating for status post shrapnel wound to left elbow with residual scar to the Agency of Original Jurisdiction (AOJ).  As it does not appear that any action has been taken regarding this matter, it is again referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, for the period prior to August 5, 2010, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas.  

2.  Since June 21, 2005, it is reasonably shown that the Veteran's service-connected PTSD precludes him from securing or following a substantially gainful occupation.  

3.  The Veteran's service-connected PTSD is shown to be sufficient to render it impossible for him to follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  For the period prior to August 5, 2010, the criteria for an initial 70 percent evaluation, but no higher, is warranted for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2014).  

2.  Effective June 21, 2005, the criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this decision, the Board grants entitlement to a TDIU rating from June 21, 2005.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding the claim of entitlement to a TDIU rating prior to August 5, 2010.  

Regarding the increased rating claim for PTSD, the claim arises from an appeal of the initial grant of service connection.  Because service connection was granted, the claim is substantiated and no additional notice is required as to the "downstream" issue involving entitlement to an increased rating.  Moreover, the Veteran has had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  As such, no further discussion of VA's duty to notify is necessary.  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA and private treatment records, including Social Security Administration (SSA) records, and lay statements, have been obtained.  VA examinations regarding the Veteran's PTSD were provided during the pertinent period in February 2006 and September 2008, which the Board finds are adequate for rating purposes because the examiners described his disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As the Veteran has not identified any additional evidence pertinent to his claim, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.  

B. Legal Criteria, Factual Background, and Analysis

Increased Rating PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.   38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's psychiatric disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9412 (the General Rating Formula for Mental Disorders (General Formula)), which provides for a 30 percent rating for symptoms manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

After a review of the evidence of record, the Board finds that for the period prior to August 5, 2010, the Veteran's PTSD has been productive of symptoms such as panic attacks, depression, anxiety, suicidal ideation, isolative behavior, chronic sleep impairment, difficulty concentrating, irritability, flashbacks, poor motivation, paranoia, and at least occasional auditory hallucinations.  See, e.g., February 2006 and September 2008 VA examination reports.  

Considering the frequency, severity, and duration of the Veteran's impairment to assess his disability picture, the Board finds that the preponderance of the evidence demonstrates that the Veteran's PTSD has approximated the criteria for a 70 percent rating for the entire appeal period prior to August 5, 2010.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

The Veteran does not meet the criteria for a 100 percent schedular rating because the record does not show total occupational and social impairment.  In this regard, the Board notes that the evidence does not show gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss severe enough to rise to the level of forgetting the names of close relatives, own occupation or own name.  

The Board notes the January 2012 VA PTSD examination report wherein it was opined that the Veteran was not capable of obtaining and maintaining any significant employment for the foreseeable future, and that he has not been able to work since 2007 due to his symptomatology.  While the evidence of record shows significant occupational and social impairment, the evidence is not reflective of, or approximate, total occupational and social impairment.  Moreover, the symptoms found on examination are not consistent with the criteria for a 100 percent schedular rating, and the January 2012 examiner specifically indicated that the Veteran's symptomatology was not consistent with total occupational and social impairment.  The evidence for the period prior to August 5, 2010 is otherwise inconsistent with the schedular criteria for a 100 percent schedular rating.  

The Board is also cognizant of the fact that the Veteran was awarded SSA disability benefits in 2010, and that he was found to have severe impairment from his PTSD.  See January 2010 SSA Decision.  The Board finds that such a determination is of limited probative value as SSA determinations as to employability are not binding on VA as SSA subscribes to different statutory and regulatory criteria.  See Anderson v. Brown, 5 Vet. App. 347, 354 (1993) (quoting Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)).  

In sum, the Board does not find that the Veteran's PTSD symptoms are so severe as to warrant a 100 percent schedular rating.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  His PTSD is characterized by numerous psychiatric symptoms that are set forth in the rating criteria.  Because these manifestations are contemplated in the applicable rating criteria, the Board has carefully compared the level of severity and symptomatology of the Veteran's PTSD with the criteria found in the rating schedule.  In sum, the Board finds that he has not described functional effects that are exceptional or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of his PTSD are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's PTSD and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

TDIU Prior to August 5, 2010

Inasmuch as the Board determined in the above decision that the Veteran is entitled to a 70 percent rating for his service-connected PTSD effective from June 21, 2005, the issue arises as to whether the Veteran is also entitled to TDIU prior to August 5, 2010.  Notably, a TDIU rating is currently effective the date the Veteran was awarded a 70 percent rating for his PTSD.  

A TDIU rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a TDIU rating.  38 C.F.R. §§ 3.341, 4.19.  

Here, based on the above decision, the Veteran's disabilities (i.e., PTSD and left elbow shrapnel wound), met the schedular criteria for entitlement to a TDIU rating as of June 21, 2005, as he has established a 70 percent rating for his PTSD.  

In making this determination, the Board must assess whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a TDIU rating.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a veteran need not establish "100 percent unemployability" to prove his inability to maintain a "substantially gainful occupation."  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

In this case, the evidence shows that since June 21, 2005, the date the Veteran has established service-connection for his PTSD, the Veteran has worked, at best, very short-term jobs.  See SSA Form 3368; see also November 2005 VA treatment record.  Moreover, as reflected by the currently assigned 70 percent rating, the Veteran's PTSD is productive of significant occupational impairment.  In addition, the record includes the opinion of the January 2012 VA examiner that since 2007, the Veteran has not been able to work due to various psychiatric symptomatology, including depression, anxiety, and inability to trust others.  While such opinion was not provided during the pertinent period, i.e., prior to August 5, 2010, the opinion was made by a medical professional concerning the severity of the Veteran's PTSD symptomatology during the pertinent period.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that for the period prior to August 5, 2010, in light of the functional limitations due to the Veteran's service-connected PTSD, and in light of his individual work experience, training, and education, he is entitled to an award of a TDIU rating since June 21, 2005.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's appeal is granted.  

Finally, the record shows the Veteran does not appear to have been substantially and gainfully employed, as manifested by short-term/temporary employment, since approximately 1995.  See November 2005 VA treatment record (noting temporary jobs since 1995).  Accordingly, the Board finds that the severity of the Veteran's psychological impairment is sufficient to render it impossible for him to follow a substantially gainful occupation.  See 38 C.F.R. § 4.15.  Therefore, the Board finds that the Veteran is totally and permanently disabled.  


ORDER

Subject to the laws and regulations governing payment of monetary benefits, prior to August 5, 2010, an initial rating of 70 percent, but no higher, for the Veteran's PTSD is granted.  

Subject to the laws and regulations governing payment of monetary benefits, effective June 21, 2005, entitlement to a total disability rating based on individual unemployability due to service-connected PTSD is granted.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


